ATTORNEY FOR THE RESPONDENT                           ATTORNEYS FOR THE INDIANA SUPREME COURT
John L. Tompkins                                      DISCIPLINARY COMMISSION
Indianapolis, Indiana                                 G. Michael Witte, Executive Secretary
                                                      Aaron Johnson, Staff Attorney
                                                      Indianapolis, Indiana

______________________________________________________________________________
                                                                                  FILED
                                             In the                           Jul 20 2016, 9:17 am


                           Indiana Supreme Court                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court
                              _________________________________

                                     No. 49S00-1212-DI-672

IN THE MATTER OF:

TIMOTHY S. DURHAM,
                                                        Respondent.
                              _________________________________

                                    Attorney Discipline Action
                                 Hearing Officer Kurt M. Eisgruber
                              _________________________________


                                           July 20, 2016


Per Curiam.


       We find that Respondent, Timothy Durham, engaged in attorney misconduct. For this
misconduct, we conclude that Respondent should be disbarred.


       This matter is before the Court on the report of the hearing officer appointed by this
Court to hear evidence on the Indiana Supreme Court Disciplinary Commission’s “Verified
Complaint for Disciplinary Action.” Respondent’s 1987 admission to this state’s bar subjects
him to this Court’s disciplinary jurisdiction. See IND. CONST. art. 7, § 4.
                              Procedural Background and Facts


       In March 2011, Respondent was indicted in federal court on twelve felony counts rooted
in a complex scheme of securities and wire fraud. Respondent was convicted on all counts
following a jury trial in June 2012 and later was sentenced to fifty years in prison. Respondent’s
convictions on ten of the twelve counts were affirmed on appeal. U.S. v. Durham, 766 F.3d 672
(7th Cir. 2014), cert. denied. On remand, the district court again imposed a fifty-year sentence.
With his criminal proceedings now having come to rest, Respondent stands convicted of eight
counts of wire fraud, one count of securities fraud, and one count of conspiracy to commit wire
and securities fraud. All told, over a period of several years Respondent and two co-defendants
defrauded thousands of investors of over $200 million.


       The Commission charged Respondent with violating Indiana Professional Conduct Rules
8.4(b) (by committing criminal acts that reflect adversely on his honesty, trustworthiness, or
fitness as a lawyer) and 8.4(c) (by engaging in conduct involving dishonesty, fraud, deceit or
misrepresentation). Following a hearing, the hearing officer filed his report to this Court on
April 28, 2016, concluding that Respondent violated the rules as charged and recommending that
Respondent be disbarred.


                                   Discussion and Discipline


       No petition for review of the hearing officer’s report or brief on sanctions has been filed.
When neither party challenges the findings of the hearing officer, “we accept and adopt those
findings but reserve final judgment as to misconduct and sanction.” Matter of Levy, 726 N.E.2d
1257, 1258 (Ind. 2000). We concur in the hearing officer’s findings of fact and conclude that
Respondent violated Indiana Professional Conduct Rules 8.4(b) and 8.4(c).


       Turning to the issue of appropriate discipline, we agree with the hearing officer’s
assessment in this case that “Respondent’s fraudulent actions over an extended period of time . . .
suggest a level of greed which knew no bounds and displayed a total lack of concern for the
thousands of customers Respondent financially ruined.” (HO’s Report at 5). In Matter of Page,
8 N.E.3d 199 (Ind. 2014), we concluded that a suspension of at least two years without automatic
reinstatement was appropriate discipline for an attorney convicted of a single count of aiding and
abetting wire fraud, where the crime had not resulted in loss or injury and the attorney had not
violated a position of trust. In sharp contrast, Respondent’s convictions on ten felony counts
involved an ongoing scheme of wire and securities fraud that spanned several years and caused
over $200 million in losses to thousands of victims. We have consistently imposed disbarment
where an attorney exhibits a pattern of conversion of client funds. See, e.g., Matter of Johnson,
___ N.E.3d ___, 2016 WL 2897399 (Ind. May 18, 2016); Matter of Antcliff, 693 N.E.2d 525
(Ind. 1988). We see no reason to reach a different result with respect to Respondent’s fraudulent
looting of funds entrusted to him by investors.


                                           Conclusion


       The Court concludes that Respondent violated the Rules of Professional Conduct by
defrauding thousands of investors of over $200 million. Respondent already is under an order of
interim suspension in this case as well as a separate suspension order for nonpayment of dues.
For Respondent’s professional misconduct, the Court disbars Respondent from the practice of
law in this state, effective immediately. Respondent shall fulfill all the duties of a disbarred
attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed
against Respondent, and the hearing officer appointed in this case is discharged.


All Justices concur.